Title: James Madison to John Hartwell Cocke, 1 November 1826
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 1 1826
                            
                        
                        I am just favored with yours of Ocr. 28. As the intimation to Mr Hilliard will go with more weight from the
                            Executive Committee than from one of its members, I drop a few lines for him to be signed by you also, and duly forwarded.
                            I send it in this form the rather, because of the distinction between the 2 cases of the Periodicals and of the general
                            supply of books; and between both as now furnished, and the suggested change from Boston to N. York. If there be error in
                            my view of the matter, be so good as to send me a better form signed by yourself, which I will sign & forward; as it may be directed, not knowing myself where Mr Hilliard is at present, nor what is his
                            first name.
                        I have not thought it necessary to repeat to Mr. Coolidge your countermand of the order for the Bell, which he
                            will be sure to attend to, if not too late. Economy is so much an object that it will be well to consult it in every case
                            where the risk of error is small and the promised saving considerable. Our Session having abruptly closed without
                            alluding to the death so deeply & universally lamented, I have taken the liberty of supplying the omission in the
                            draft of a Report. Mr. Trist will shew it for the correction and sanction of Mr Cabell & yourself, neither being
                            out of reach. I had an opportunity of consulting Mr. Monroe who concurred with me.
                        There is another point in the Report on which I need advice, the idea to be expressed as to the public
                            discharge of the existing debts, and that to be held out as to the prospects hereafter. Mr Cabell being a member of the
                            Assembly, his precise judgment of the matter is much to be desired.
                        Hoping that Mr. Trist will meet with both of you at the approaching Court of Albemarle, I add only assurances
                            of my great esteem & sincere regard.
                        
                            
                                James Madison
                            
                        
                    